******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. MICHAEL PERUGINI
               (AC 36266)
           DiPentima, C. J., and Beach and Prescott, Js.
     Argued October 20—officially released December 23, 2014

  (Appeal from Superior Court, judicial district of
  Ansonia-Milford, geographical area number five,
                  Matasavage J.)
  Michael Perugini, self-represented, the appellant
(defendant).
   Lisa A. Riggione, senior assistant state’s attorney,
with whom, on the brief, were Kevin D. Lawlor, state’s
attorney, and John F. Kerwin, senior assistant state’s
attorney, for the appellee (state).
                          Opinion

   PRESCOTT, J. The defendant, Michael Perugini,
appeals from the judgment of the trial court denying
his motion for the return of seized property. On appeal,
the defendant claims that the court improperly con-
cluded that he was not entitled to the return of seized
property because he lacked a valid ownership or secu-
rity interest in it sufficient to be the ‘‘rightful owner.’’
We conclude that the court properly determined that
the defendant failed to establish that he was the rightful
owner of the seized property. Accordingly, we affirm
the judgment of the trial court.
  The record reveals the following facts and procedural
history. The defendant and David Flatau leased the
same airplane hangar at Waterbury-Oxford Airport, in
which they stored their respective aircraft. On April 15,
2012, the defendant discovered that his aircraft had
been moved within the hangar, and that its wingtip had
been damaged. Flatau’s friend, Jeff Foster, admitted to
having moved the defendant’s aircraft, and stated that
he would take responsibility for the damage. The defen-
dant, Flatau, and Foster entered into negotiations
regarding compensation to repair the wingtip, but failed
to reach an agreement.
   After the negotiations had broken down, the defen-
dant believed that Flatau had vacated the hangar, and
noticed that Flatau’s electric aircraft tug (tug), a
machine that was used to tow aircraft along the ground,
remained in the hangar. The defendant removed the
tug from the hangar and held it at his residence. The
defendant subsequently filed a small claims action
against Flatau for the costs to repair the wingtip, but
withdrew the action shortly thereafter. In a subsequent
letter to Flatau, the defendant stated that, although he
had withdrawn his civil action, he still was ‘‘holding
your inoperative tug as security towards the damages’’
to his aircraft.
   Flatau provided to the police a sworn statement
wherein he averred that his tug was missing, and that
he suspected that the defendant had taken it. Flatau
later provided to the police a description of the tug, its
serial or internal order number,1 and the name of the
individual from whom he had purchased the tug.
  The police questioned the defendant about the tug.
The defendant admitted to taking the tug, and stated
that he had a lien on it because Flatau had refused to
pay to fix his damaged aircraft. The defendant provided
to the police an affidavit, in which he averred that he
had ‘‘removed said tug from the premises and [am]
holding it in my possession as lawful security towards
a possible judgment [that] may be rendered against
[Flatau] in small claims court.’’ The defendant further
averred: ‘‘I have no need for . . . Flatau’s inoperative
tug, as I already own a motorized tractor to move my
aircraft, and [am] simply holding it as lawful security
interest in my civil action.’’ Upon the request of the
police, the defendant could produce no legal authoriza-
tion to remove the tug from the hangar to hold it as
security.
  The defendant then was arrested pursuant to a war-
rant for third degree larceny in violation of General
Statutes § 53a-124 (a) (2). The police also obtained a
search warrant for the defendant’s residence and, dur-
ing the course of the search, seized the tug. Flatau
subsequently filed with the police a form requesting,
as the owner of seized property, the return of the tug.2
  The defendant later was charged in a long form infor-
mation with third degree larceny, criminal trover in the
second degree in violation of General Statutes § 53a-
126b, and disorderly conduct in violation of General
Statutes § 53a-182 (a) (2). On October 8, 2013, the state
and the defendant3 reached a plea agreement under
which the defendant agreed to plead guilty to a substi-
tute information charging him with the infraction of
creating a public disturbance in violation of General
Statutes § 53a-181a.
    After his plea was entered, the court, Matasavage,
J., ordered that the seized property be released to its
‘‘rightful owner.’’ At that point, the defendant essentially
made an oral motion for the return of seized property
on the ground that he had a lien on the tug. In response,
the court stayed its order until October 15, 2013, to
provide the defendant the opportunity to demonstrate
that he was the owner of the tug or had a valid security
interest in it. One day before that deadline, on October
14, 2013, the defendant filed a new motion for return
of seized property in which he claimed for the first
time, inter alia, that he was entitled to the return of the
tug because the search warrant affidavit did not provide
a substantial basis to establish probable cause to permit
its seizure. On October 22, 2013, the court denied the
defendant’s oral motion for the return of seized prop-
erty. The court reasoned that ‘‘[t]he defendant has not
produced any proof of ownership, nor any valid, legal
security interest.’’ In its order, the court did not address
the defendant’s claim, set forth in his October 14, 2013
motion, regarding probable cause. This appeal fol-
lowed. Additional facts will be set forth as necessary.
   At the outset, it is important to note that the defendant
does not challenge the judgment rendered against him
in accordance with his plea. Rather, the defendant chal-
lenges the court’s denial of his oral motion for the return
of seized property.4 The defendant claims that the court
improperly (1) declined to order the tug returned to
him as the person from whom the property was seized,
and (2) concluded that he had failed to demonstrate a
valid ownership interest in the property though a lien.
Both claims will be addressed in turn.
                              I
  First, the defendant claims that the court improperly
applied General Statutes § 54-36a5 and ordered the
seized property released to its rightful owner. The
defendant argues that the court instead should have
ordered that the seized property be released to the
person from whom it was seized. We disagree.
  Our Superior Court historically has possessed inher-
ent and common-law authority to dispose of property
seized and detained as evidence in a criminal case. See
Bruchal v. Smith, 109 Conn. 316, 320–21, 146 A. 491
(1929) (courts have inherent power to direct that prop-
erty seized as evidence in criminal cases ‘‘be returned
to the owner, delivered up on his order, or otherwise
disposed of, when it is no longer required for the pur-
poses of justice’’). More recently, the power to return
seized property to its owner upon the resolution of
a criminal action was codified in § 54-36a (c),6 which
provides in relevant part that the trial court ‘‘shall, at
the final disposition of the criminal action or as soon
thereafter as is practical . . . order the return of such
property to its owner within six months upon proper
claim therefor.’’
  In the present case, § 54-36a (c) obligated the court
to order that the seized property be released to its
owner after the final disposition of the defendant’s crim-
inal case.7 Consequently, the court properly ordered
that the property be returned to its rightful owner who,
as detailed in part II of this decision, was not necessarily
the person from whom the property was seized.
                             II
   Next, the defendant claims that, even if the court’s
order that the seized property be returned to its rightful
owner was proper, the court improperly concluded that
the defendant was not entitled to the property’s return.
The defendant specifically contends that he was entitled
to the property because he ‘‘still holds a valid claim of
lien to said property for unpaid damages caused by
Flatau.’’ This claim has no merit.
   As stated previously, the court was required by § 54-
36a (c) to order that the seized property be returned
‘‘to its owner.’’ ‘‘Owner’’ is defined in § 54-36a (a) as ‘‘a
person or persons entitled to seized property as a matter
of law or fact.’’ General Statutes § 54-36a (a) (3). It is
true that ‘‘[i]t has long been a principle of common law
that [t]he party in possession [of property] is regarded
by the law as the owner . . . .’’ (Internal quotation
marks omitted.) Hall v. Schoenwetter, 239 Conn. 553,
563, 686 A.2d 980 (1996). Nonetheless, this principle is
inapplicable ‘‘in a contest with one who has true title.’’
(Internal quotation marks omitted.) Id.8
  In the present case, Flatau filed with the court a form
requesting that the seized property be returned to him
as its owner. The court, additionally, had in its record
a sworn statement from Flatau, whereby he averred
that he owned the tug. The defendant conceded9 on
multiple occasions that Flatau owned the tug, and
admitted to removing the tug from the hangar. The
defendant, nevertheless, claims that the trial court
improperly refused to release the property to him, not
because he claims to be the owner, but because the
tug was his security to recover alleged unpaid damages
to his aircraft.
   There is no evidence in the record indicating that the
defendant had filed an application for a prejudgment
remedy10 or obtained a judgment such that he had a
legal lien or security interest attached to the seized
property. Indeed, the defendant conceded that he took
the tug as ‘‘lawful security towards a possible judgment
[that] may be rendered against [Flatau] in small claims
court.’’ (Emphasis added.) The mere possibility that a
civil judgment might, at some point in the future, be
entered in the defendant’s favor did not bestow upon
him a right to seize Flatau’s property unilaterally. Con-
sequently, the record supports the court’s conclusion
that the defendant did not establish that he was the
rightful owner or that he had a valid security interest
in the seized property. We thus conclude that the court
properly denied the defendant’s motion to return
seized property.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The police warrant affidavit was unclear as to whether Flatau had pro-
vided the tug’s serial number or internal purchase number.
  2
    During the pendency of his criminal case, the defendant objected to
Flatau’s request for the return of seized property on the ground that the
tug was not ‘‘stolen property’’ because the defendant had a lien on it, and
the property cannot be returned to Flatau ‘‘until the defendant is either
found guilty of larceny by a jury, or chooses to voluntarily relinquish his
claim to it.’’ That objection is not relevant to the resolution of this appeal.
The defendant’s objection to Flatau’s request pertained to the disposition
of the seized property while the defendant’s criminal case was pending. The
defendant’s appeal, however, relates solely to the court’s disposition of
seized property after his criminal case had reached its conclusion.
  3
    The defendant has represented himself throughout these proceedings.
  4
    The defendant additionally claims that the court improperly failed to
determine that the search warrant affidavit lacked probable cause. We need
not address this claim as it is not relevant to the resolution of this appeal.
The judgment in accordance with the defendant’s guilty plea, which was
entered on October 8, 2013, disposed of the criminal action against him.
The disposition of seized property was thereafter governed by § 54-36a.
Consequently, when the defendant filed the October 14, 2013 motion, his
claim regarding lack of probable cause had been rendered moot.
  5
    Although the court’s order did not cite § 54-36a, both the defendant and
the state agree that the court relied on this statute.
  6
    General Statutes § 54-36a (c) provides: ‘‘Unless such seized property is
stolen property and is ordered returned pursuant to subsection (b) of this
section or unless such seized property is adjudicated a nuisance in accor-
dance with section 54-33g, or unless the court finds that such property shall
be forfeited or is contraband, or finds that such property is a controlled
drug, a controlled substance or drug paraphernalia as defined in subdivision
(8), (9) or (20) of section 21a-240, it shall, at the final disposition of the
criminal action or as soon thereafter as is practical, or, if there is no criminal
action, at any time upon motion of the prosecuting official of such court,
order the return of such property to its owner within six months upon
proper claim therefor.’’ (Emphasis added.)
    7
      The defendant maintains that the court improperly treated the tug as
‘‘stolen property,’’ pursuant to § 54-36a (b) (2). The state contends that the
court did not treat the tug as ‘‘stolen property,’’ or any other category of
illicit property, and, instead, ordered it returned to its owner pursuant to
§ 54-36a (c). After the court had issued its order, the defendant filed a motion
for articulation requesting, inter alia, that the court specify whether it had
treated the property as ‘‘stolen property, or property not stolen.’’ In its
articulation of decision, the court merely restated its original order. Nonethe-
less, the record indicates that the court’s order was issued pursuant to § 54-
36a (c), and that the court did not treat the seized property as ‘‘stolen
property.’’ We thus analyze whether the court’s order complied with § 54-
36a (c).
    8
      Although the defendant does not specifically analyze precedent bearing
upon the legal implication of the fact that he had possession of the tug
when it was seized, we recognize that a civil plaintiff’s possessory interest
in property may confer standing to bring a civil action. See Label Systems
Corp. v. Aghamohammadi, 270 Conn. 291, 330, 852 A.2d 703 (2004) (plain-
tiff’s possession and control of car gave it standing to bring conversion
claim as to insurance proceeds related to accident involving company car);
Payne v. TK Auto Wholesalers, 98 Conn. App. 533, 542, 911 A.2d 747 (2006)
(thief had standing to assert statutory civil theft claim and CUTPA claim
against car dealership that did not return down payment thief made using
stolen funds because thief’s possessory interest was superior to car dealer-
ship’s). Those cases, in which the true owner had not intervened to assert
ownership, are inapposite to the present case. It is well established that the
principle of possession providing standing is inapplicable ‘‘in a contest
with one who has true title.’’ (Internal quotation marks omitted.) Hall v.
Schoenwetter, supra, 239 Conn. 563.
    9
      The defendant conceded in an affidavit and a letter that he wrote to
Flatau, which were attached as exhibits supporting his October 14, 2013
motion, that Flatau was the tug’s owner.
    10
       The defendant has not claimed that he is entitled to a prejudgment
remedy pursuant to General Statutes § 52-278a et seq.